Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,309,523. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader than both of the patents  However, all aspects of the current claims are wholly encompassed and thus anticipated by the patent claims as shown by the chart infra.

Instant application
Patented Claims of 11,309,523
2.  A display panel comprising: a first region, a second region, and a display region, wherein the first region comprises a first part of the display region, wherein the second region comprises a second part of the display region, wherein the second region is provided with a first component, wherein the second region is capable of being bent with the first component facing outward, wherein the first component comprises a first elastic body and a second elastic body, wherein an elastic modulus of the second elastic body is different from an elastic modulus of the first elastic body, wherein the second elastic body has a top surface in contact with the second region, a bottom surface opposite the top surface, and side surfaces between the top and bottom surfaces, and wherein the side surfaces of the second elastic body are in contact with the first elastic body both when the second region is bent and when the second region is not bent.

3. The display panel according to claim 2, wherein the display region has a function of performing display in a direction in which the first component is not provided.

4. The display panel according to claim 2, wherein the second region is capable of being bent with a curvature radius larger than 2 mm.







5. The display panel according to claim 2, wherein the first component becomes thinner toward end portions in a cross section.

6. The display panel according to claim 2, a sealant, a first base, a second base, and a third region, wherein the sealant is positioned between the first base and the second base, 










wherein the first base is in contact with the first component wherein the second component covers the end portion of the first base, 

and wherein the second component has lower moisture permeability than the sealant.



































































7. A display panel comprising: a first region, a second region, and a display region, wherein the first region comprises a first part of the display region, wherein the second region comprises a second part of the display region, wherein the second region is provided with a first component, wherein the second region is capable of being bent with the first component facing outward, wherein the first component comprises a first elastic body, a second elastic body and a third elastic body, 






wherein an elastic modulus of the second elastic body is different from each of an elastic modulus of the first elastic body 

and an elastic modulus of the third elastic body, wherein the second elastic body is between the first elastic body and the third elastic body, wherein the second elastic body has a top surface in contact with the second region, a bottom surface opposite the top surface, and a first side surface and a second surface each between the top surface and the bottom surface, wherein the first side surface of the second elastic body is in contact with the first elastic body both when the second region is bent and when the second region is not bent, and wherein the second side surface of the second elastic body is in contact with the second elastic body both when the second region is bent and when the second region is not bent.

8. The display panel according to claim 7, wherein the display region has a function of performing display in a direction in which the first component is not provided.

9. The display panel according to claim 7, wherein the second region is capable of being bent with a curvature radius larger than 2 mm.

10. The display panel according to claim 7, wherein the first component becomes thinner toward end portions in a cross section.









11. The display panel according to claim 7, a sealant, a first base, a second base, and a third region, wherein the sealant is positioned between the first base and the second base, wherein the first base is in contact with the first component wherein the second component covers the end portion of the first base, and wherein the second component has lower moisture permeability than the sealant.

12. The display panel according to claim 7, wherein the second elastic body has a higher elastic modulus than each of the first elastic body and the third elastic body.

13. A display panel comprising: a first region, a second region, and a display region, wherein the first region comprises part of the display region, wherein the second region comprises another part of the display region, wherein the second region is provided with a first component, wherein the second region is capable of being bent with the first component facing outward, wherein the first component comprises a first elastic body and a second elastic body, wherein the second elastic body has a higher elastic modulus than the first elastic body, wherein the second elastic body has a top surface in contact with the second region, a bottom surface opposite the top surface, and side surfaces between the top and bottom surfaces, and wherein the side surfaces of the second elastic body are in contact with the first elastic body both when the second region is bent and when the second region is not bent.








14. The display panel according to claim 13, wherein the display region has a function of performing display in a direction in which the first component is not provided.

15. The display panel according to claim 13, wherein the second region is capable of being bent with a curvature radius larger than 2 mm.

16. The display panel according to claim 13, wherein the first component becomes thinner toward end portions in a cross section.








17. The display panel according to claim 13, a sealant, a first base, a second base, and a third region, wherein the sealant is positioned between the first base and the second base, wherein the first base is in contact with the first component wherein the second component covers the end portion of the first base, and wherein the second component has lower moisture permeability than the sealant.
1. A display panel comprising: a first region, a second region, and a display region, wherein the first region comprises part of the display region, wherein the second region comprises another part of the display region, wherein the second region is provided with a first component, wherein the second region is capable of being bent with the first component facing outward, wherein the first component comprises a first elastic body and a second elastic body, wherein the second elastic body has a higher elastic modulus than the first elastic body, wherein the second elastic body has a top surface in contact with the display region, a bottom surface opposite the top surface, and side surfaces between the top and bottom surfaces, and wherein the side surfaces of the second elastic body are in contact with the first elastic body both when the second region is bent and when the second region is not bent.

2. The display panel according to claim 1, wherein the display region has a function of performing display in a direction in which the first component is not provided.

3. The display panel according to claim 1, wherein the second region is capable of being bent with a curvature radius larger than 2 mm.

4. The display panel according to claim 1, wherein a thickness of the second region is smaller than a thickness obtained by addition of 100 mm to a thickness of the first component.

5. The display panel according to claim 1, wherein the first component becomes thinner toward end portions in a cross section.

6. The display panel according to claim 1, further comprising: a sealant, a first base, a second base, and a third region, wherein the sealant is positioned between the first base and the second base, wherein the second base comprises a region overlapping with the first base, wherein the first region comprises part of the overlapping region, wherein the second region comprises another part of the overlapping region, wherein the third region comprises the overlapping region, an end portion of the first base, the second base, and a second component, wherein the second component covers the end portion of the first base,




 and wherein the second component has lower moisture permeability than the sealant.

7. The display panel according to claim 1, further comprising: a pixel, wherein the pixel comprises a functional layer and a display element, wherein the functional layer comprises a pixel circuit, and wherein the pixel circuit is electrically connected to the display element.

8. The display panel according to claim 1, wherein the display region comprises a group of pixels, a different group of pixels, a scan line, and a signal line, wherein the group of pixels comprise the pixel, wherein the group of pixels are provided in a row direction, wherein the different group of pixels comprise the pixel, wherein the different group of pixels are provided in a column direction intersecting the row direction, wherein the scan line is electrically connected to the group of pixels, and wherein the signal line is electrically connected to the different group of pixels.

9. A display device comprising: the display panel according to claim 1 and a control portion, wherein the control portion is supplied with image data and control data, wherein the control portion generates data on the basis of the image data, wherein the control portion generates a control signal on the basis of the control data, wherein the control portion supplies the data and the control signal, and wherein the display panel is supplied with the data or the control signal.

10. An input/output device comprising: an input portion and a display portion, wherein the display portion comprises the display panel according to claim 1, wherein the input portion comprises a sensing region, wherein the input portion senses an object approaching the sensing region, and wherein the sensing region comprises a region overlapping with the pixel.

11. A data processing device comprising: an arithmetic device and an input/output device, wherein the arithmetic device is supplied with input data or sensing data, wherein the arithmetic device supplies control data and image data, wherein the input/output device supplies the input data and the sensing data, wherein the input/output device is supplied with the control data and the image data, wherein the input/output device comprises a display portion, an input portion, and a sensing portion, wherein the display portion comprises the display panel according to claim 1, wherein the display portion displays the image data on the basis of the control data, wherein the input portion generates the input data, and wherein the sensing portion generates the sensing data.

12. A data processing device comprising: one or more of a keyboard, a hardware button, a pointing device, a touch sensor, an illuminance sensor, an imaging device, an audio input device, an eye-gaze input device, and an attitude sensing device, and the display panel according to claim 1.

13. A display panel comprising: a first region, a second region, and a display region, wherein the first region comprises part of the display region, wherein the second region comprises another part of the display region, wherein the second region is provided with a first component, wherein the second region is capable of being bent with the first component facing outward, wherein the first component comprises a first elastic body and a second elastic body, 

wherein the first elastic body and the second elastic body protrude outward from the second region in a direction away from the display region both when the second region is bent and when the second region is not bent, and 

wherein the second elastic body has a higher elastic modulus than the first elastic body.




























14. The display panel according to claim 13, wherein the first component becomes thinner toward end portions of the first component in a cross section.

15. The display panel according to claim 13, wherein the second elastic body becomes narrower in a direction extending outward from the second region in a direction away from the display region when the second region is not bent.














16. A display panel comprising: a first region, a second region, and a display region, wherein the first region comprises part of the display region, wherein the second region comprises another part of the display region, wherein the second region is provided with a first component, wherein the second region is capable of being bent with the first component facing outward, wherein the first component comprises a first elastic body and a second elastic body, 










wherein the second elastic body is a single protrusion extending outward from the second region in a direction away from the display region, wherein the single protrusion of the second elastic body is covered with the first elastic body, and wherein the second elastic body has a higher elastic modulus than the first elastic body.









17. The display panel according to claim 16, wherein the first component becomes thinner toward end portions of the first component in a cross section.

18. The display panel according to claim 16, wherein the second elastic body becomes narrower in a direction extending outward from the second region in a direction away from the display region when the second region is not bent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



DDD